UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-4108


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

REGAN DWAYNE REEDY, a/k/a Wegani Diweini Klandag Anisahoni,

                   Defendant - Appellant.



                                     No. 18-4109


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

SUSAN ANNETTE REEDY, a/k/a Susani Aneti Anisahoni,

                   Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:17-cr-00025-JPJ-1; 7:17-cr-00025-JPJ-2)


Submitted: November 29, 2018                              Decided: December 3, 2018
Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Regan Dwayne Reedy, Susan Annette Reedy, Appellants Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Regan Dwayne Reedy and Susan Annette Reedy were convicted by a jury of

concealment in bankruptcy, 18 U.S.C. § 152(1) (2012) (two counts); false declaration in

bankruptcy, 18 U.S.C. § 153(3) (2012) (two counts); and, false oath in bankruptcy, 18

U.S.C. § 152(2) (2012) (total of six counts). In addition, Regan Reedy was convicted of

conspiracy to defraud the United States, 18 U.S.C. § 371 (2012). Regan was sentenced to

108 months’ imprisonment; Susan was sentenced to 78 months. In their consolidated

appeals, the Reedys appear to generally challenge the district court’s subject matter

jurisdiction as well as venue.

       We have reviewed the record and the parties’ briefs and have found no reversible

error. The district court clearly has subject matter jurisdiction over federal criminal

cases, 18 U.S.C. § 3231 (2012), and venue in the Western District of Virginia was proper,

see Fed. R. Crim. P. 18. Accordingly, we affirm the judgments below. We deny Susan

Reedy’s motions for an audio recording of the trial and for immediate release, and we

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3